Buchanan, J.
Defendant sues plaintiff in reconvention for loss in weight of sugars in hogsheads transported on plaintiffs’ railroad from La-fourche landing to New Orleans, in the season of 1857, at various trips between the months of April and September.
These sugars, after being delivered by plaintiffs ;in New Orleans, were carried by steamboats to Nashville, where they were weighed, and the weights found to differ from those put upon the hogsheads by defendant’s agents on his plantation. The proof upon which defendant relies, to show that sugar was abstracted from the hogsheads while in plaintiffs’ custody, is entirely negative in its character, consisting of certificates of masters and clerks of the steamboats which conveyed the sugars up the river, that no sugar was taken from hogsheads on board steamboat; which 'certificates were ex parte and not sworn to. Plaintiffs’, counsel objected to the admission of these certificates; but they were admitted upon a supposed agreement of the secretary of the Bail Eoad Company.,
Supposing that a corporation is to be bound by the admissions or consents in a suit, of one who is neither its legal representative nor its counsel, (which strikes us as a very loose and objectionable practice at best, 11 An. 293,) yet here we find no proof that an agreement to admit the certificates was made by the officer mentioned. His testimony on the point has been taken, and is uncontradicted.
• .A bill of exceptions was reserved, which appears to us well taken.
Judgment reversed; and judgment of nonsuit upon the reconvention, with costs in both courts.
Yooehies, J., absent.